Citation Nr: 1749283	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for kidney cancer.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for mucosa associated lymphoid tissue lymphoma.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for chronic lymphocytic leukemia/small lymphocytic leukemia.

6.  Entitlement to service connection for heart arrhythmia. 

7.  Entitlement to service connection for peripheral neuropathy.

8.  Entitlement to service connection for a degenerative spine condition. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  These claims are currently under the jurisdiction of the RO in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in August 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

These claims must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that they are afforded every consideration.

The Veteran claims service connection for the disabilities at issue on the basis that he was exposed to carbon tetrachloride and ionizing radiation as a nuclear weapons technician during service.  With regard to carbon tetrachloride, he states that he was exposed to this solvent both through his skin and through breathing in fumes when cleaning and painting weapons, including in confined spaces.  He has submitted several letters dated in August 2017 from private treating physicians, including an oncologist, concluding that his cancers and peripheral neuropathy were caused by these environmental exposures.  In this regard, one physician noted that it would be rare for an individual to develop so many cancers without there being a causative factor, that carbon tetrachloride is a likely carcinogen, and that there was no evidence of genetics playing a role.  

The Board finds that further development is warranted to assess the nature and extent of the Veteran's exposure to carbon tetrachloride during service.  Toward that end, the U.S. Joint Services Records Research Center (JSRRC) or appropriate service department should be contacted for any information regarding the potential for exposure to carbon tetrachloride in connection with the Veteran's duties as a nuclear weapons technician.  VA medical nexus opinions should then be obtained. 

With regard to ionizing radiation, the Director of VA's Compensation Service requested an opinion from the VA Under Secretary for Health regarding whether the Veteran's claimed cancers were related to exposure to ionizing radiation.  In the January 2012 opinion, the Co-Director of VA's Environmental Health Program concluded that it was unlikely they were related to radiation exposure because the Air Force Safety Center estimated an external and internal dose of 2.2 rem for the Veteran, and the Health Physics Society has recommended against estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  However, this opinion does not address the fact that in addition to the external and internal dose of 2.2 rem, the Air Force Safety Center also provided a separate estimated extremity dose (hands/forearm) of 10.9 rem.  If service connection for any of the claimed cancers cannot be granted on the basis of exposure to carbon tetrachloride, a supplemental opinion should be obtained in accordance with the development procedures set forth in 38 C.F.R. § 3.311 that addresses the extremity dose estimate.  

Because the Veteran's claim for a degenerative spine condition may be affected by the development and adjudication of the other claims, the Board will defer a decision at this time. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the JSRRC, or other appropriate service department as deemed warranted, and obtain any available information as to the potential for exposure to carbon tetrachloride in connection with the Veteran's duties as a nuclear weapons technician in the Air Force during the 1950's.  

2.  Send the Veteran a letter notifying him of VA's efforts to obtain more information regarding his potential exposure to carbon tetrachloride.  He should be invited to submit any information he has or may find regarding exposure to carbon tetrachloride as a nuclear weapons technician.  

3.  Then, obtain a medical nexus opinion from an oncologist or internist as to whether it is at least as likely as not (50 percent probability or more) that any or all of the Veteran's claimed cancers were caused by exposure to carbon tetrachloride.  If some, but not all, cancers are found to be linked to such exposure, the examiner must specify which cancers are so linked.  

A complete explanation must be provided.  

4.  Obtain a medical nexus opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a heart condition, including arrhythmia, linked to exposure to carbon tetrachloride.  

A complete explanation must be provided.  

5.  Obtain a medical nexus opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy is linked to exposure to carbon tetrachloride.  

A complete explanation must be provided.  

6.  Ionizing radiation: If service connection cannot be granted for any of the claimed cancers on the basis of exposure to carbon tetrachloride, a supplemental opinion must be obtained in accordance with the development procedures set forth in 38 C.F.R. § 3.311 that addresses the fact that the Air Force Safety Center provided a separate estimated extremity dose (hands/forearm) of 10.9 rem.  (The January 2012 opinion does not address the extremity dose estimate.)

A complete explanation must be provided.  

7.  Then, after completing any other development that may be indicated, readjudicate the claims.  If the claims are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




